NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2009-5055

                            LAWRENCE V. WILDER, SR.,

                                                  Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                  Defendant-Appellee.


      Lawrence V. Wilder, Sr., of Catonsville, Maryland, pro se.

       Joseph A. Pixley, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for defendant-appellee. With him on
the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Franklin E. White, Jr., Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Nancy B. Firestone
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2009-5055

                            LAWRENCE V. WILDER, SR.,

                                               Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                               Defendant-Appellee.

Appeal from the United States Court of Federal Claims in 07-CV-723, Judge Nancy B.
Firestone.

                          __________________________

                          DECIDED: September 10, 2009
                          __________________________


Before MICHEL, Chief Judge, NEWMAN and PROST, Circuit Judges.

PER CURIAM.

      Petitioner Lawrence V. Wilder, Sr., appeals the United States Court of Federal

Claims’ decision to deny the requested relief from judgment and case reassignment.

Because the Court of Federal Claims properly denied Mr. Wilder’s motion, we affirm.

                                   BACKGROUND

      From 1987 until 1997, Mr. Wilder worked as a Health Insurance Specialist at the

Department of Health and Human Services. On October 12, 2007, Mr. Wilder filed a

complaint in the Court of Federal Claims, alleging in part “that he was wrongfully

removed by the government because the government acted unreasonably in effecting

his removal and because the plaintiff suffered from a disability stemming from a work-
related injury at the time of his removal.” Wilder v. United States, No. 07-CV-723, 2007

WL 5173633, at *1 (Ct. Fed. Cl. 2007). The court dismissed his complaint, holding that

it lacked subject matter jurisdiction because Mr. Wilder failed to “identify a specific

money-mandating statute upon which to base a claim for damages,” or to “specify any

specific monetary damages that he s[ought].” See Wilder, 2007 WL 5173633, at *2.

We affirmed for different reasons—specifically, we held that based on the six year

statute of limitations described in 28 U.S.C. § 2501, Mr. Wilder’s claims “would be

barred . . . even if jurisdiction were otherwise proper.” Wilder v. United States, 277 F.

App’x 999, 1000 (Fed. Cir. 2008).

      On September 9, 2008, Mr. Wilder filed his first motion under Court of Federal

Claims Rule 60 (“RCFC 60”), which provides for relief from a judgment or order under

certain circumstances.   RCFC 60(a) provides “relief from minor clerical mistakes or

errors arising from simple oversight or omission,” Patton v. Sec’y of Dep’t of Health &

Human Servs., 25 F.3d 1021, 1029 (Fed. Cir. 1994), and RCFC 60(b) provides that

      [o]n motion and just terms, the court may relieve a party or its legal
      representative from a final judgment, order, or proceeding for the following
      reasons:
      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence that, with reasonable diligence, could not
      have been discovered in time to move for a new trial under RCFC 59(b);
      (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released, or discharged; it is based
      on an earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or
      (6) any other reason that justifies relief.

      In his first RCFC 60 motion, Mr. Wilder appeared to make two arguments: first,

that the Court of Federal Claims “refused to help [him] to investigate and discover [his]




2009-5055                                  2
claims,” and second, that his removal action was “not legal due to the fact that [his]

representation was ineffective, the Government provided incorrect information, [he] was

suffering from [his] psychiatric disability, and the Government practiced trickery against

a mentally injured employee.”      Mr. Wilder therefore requested that the statute of

limitations period be equitably tolled, that the Court of Federal Claims’ dismissal for lack

of jurisdiction be reversed, and that Mr. Wilder be provided court-appointed counsel.

The court denied Mr. Wilder’s motion, noting that Mr. Wilder did not allege that any

clerical mistake under RCFC 60(a) had been made, nor had he “set forth any evidence

of mistake, newly discovered evidence, fraud, or any other reason justifying relief from

the judgment dismissing his complaint” as required under RCFC 60(b). Wilder v. United

States, No. 07-CV-723 (Ct. Fed. Cl. Oct. 16, 2008). Mr. Wilder did not file a notice of

appeal.

       On February 4, 2009, Mr. Wilder filed a second motion requesting relief under

RCFC 60 and asking that his case be reassigned to a new judge. Mr. Wilder stated that

he had newly discovered evidence obtained through a Freedom of Information Act

(“FOIA”) request and that the Department of Justice had committed fraud, “including

assault and cruel and inhuman punishment.”          He charged the court with failing to

determine the equitable tolling date relevant to his case, and requested that the Court of

Federal Claims judge “recuse herself because of bias,” arguing that the judge had used

“information external to the case,” such as Supreme Court decisions, “to prejudice

appellant.”

       That same day, the court denied the motion in its entirety. Wilder v. United

States, No. 07-CV-723 (Ct. Fed. Cl. Feb. 4, 2009). The court pointed out that reliance




2009-5055                                    3
upon Supreme Court precedent is proper, and that Mr. Wilder failed to demonstrate that

the judge acted with bias or prejudice. Just as before, the court denied the RCFC 60

portion of the motion because Mr. Wilder did not allege any clerical mistake or any other

“mistake, newly discovered evidence, fraud, or any other reason justifying relief from the

judgment.”    The court noted that although Mr. Wilder mentioned certain FOIA

responses, those did “not provide a basis for amending the order dismissing this case.”

Mr. Wilder now appeals.

                                     DISCUSSION

      We review a ruling by the Court of Federal Claims on a RCFC 60 motion for an

abuse of discretion. Brickwood Contractors, Inc. v. United States, 288 F.3d 1371, 1376

(Fed. Cir. 2002); Matos by Rivera v. Sec’y of Dep’t of Health & Human Servs., 35 F.3d

1549, 1551–52 (Fed. Cir. 1994). “An abuse of discretion exists when, inter alia, the

lower court’s decision was based on an erroneous conclusion of law or on a clearly

erroneous finding of fact.”    Id. at 1552 (quoting Broyhill Furniture Indus., Inc. v.

Craftmaster Furniture Corp., 12 F.3d 1080, 1083 (Fed. Cir. 1993)).

      On appeal to this court, Mr. Wilder does not appear to have limited his challenge

to the denial of his latest RCFC 60 motion and request for recusal.           Mr. Wilder

repeatedly references the merits of his underlying case, and among other relief he

requests an injunction to “order cooperation by defendants to stop the delays and abuse

of a psychiatric disabled appellant,” and asks for “[c]riminal prosecution of all those

responsible of crimes against the disabled and vulnerable adults.” He also alleges that

the Court of Federal Claims erred by failing to apply the Rehabilitation Act, the

Americans with Disabilities Act, appropriate Supreme Court precedent, and the




2009-5055                                   4
Constitution. However, “[i]n considering an RCFC 60(b) motion, we cannot review the

original judgment.” Browder v. Dep’t of Corr. of Ill., 434 U.S. 257, 263 n.7 (1978). Thus,

to the extent that Mr. Wilder is challenging either the Court of Federal Claims’ decision

dismissing his complaint for lack of subject matter jurisdiction or this court’s affirmance

based on the fact that the statute of limitations ran on his claims, we cannot and do not

reach those issues in this appeal. Likewise, we cannot reach the underlying merits of

Mr. Wilder’s claims against the government.

       To the extent that Mr. Wilder is appealing the RCFC 60 ruling and the ruling on

his request for recusal, we affirm. As to Mr. Wilder’s request that the Court of Federal

Claims judge recuse herself, Mr. Wilder did not point to any example of bias or

prejudice—he simply made a conclusory statement that the judge used “information

external to the case to prejudice appellant” without making it clear what that information

was or why it prejudiced his case. Although the Court of Federal Claims dismissed his

complaint and denied his motions, the Supreme Court has stated that “judicial rulings

alone almost never constitute a valid basis for a bias or partiality motion. Liteky v.

United States, 510 U.S. 540, 555 (1994). Mr. Wilder’s conclusory statements are simply

an insufficient basis upon which to require a judge to recuse herself. See Charron v.

United States, 200 F.3d 785, 788 (Fed. Cir. 1999).

       In addition, as noted the Court of Federal Claims’ RCFC 60 decision is reviewed

for an abuse of discretion. Mr. Wilder has not persuaded us that the court abused that

discretion in denying him the requested relief from judgment. Just as the Court of

Federal Claims stated twice in addressing Mr. Wilder’s RCFC 60 motions, such relief

can only be granted in very specific situations—namely, where there has been a “minor




2009-5055                                   5
clerical mistake[] or error[] arising from simple oversight or omission,” see Patton, 25

F.3d at 1029, or where there has been a “mistake, newly discovered evidence, fraud, or

any other reason justifying relief from the judgment.” Mr. Wilder’s blanket statement to

the effect that the Department of Justice committed “fraud,” without alleging any

supporting facts, does not meet that standard. The same is true with respect to his

claim to have uncovered newly discovered evidence through a FOIA request. Merely

alleging that there is “newly discovered evidence,” without specifying what that evidence

is, why it could not have been obtained earlier, or how it might affect the judgment,

cannot provide a basis for relief. As a result, the Court of Federal Claims was correct in

denying Mr. Wilder’s motion in its entirety.

                                      CONCLUSION

       For the reasons stated above, we affirm the rulings of the Court of Federal

Claims.

                                           COSTS

       Each party to bear its own costs.




2009-5055                                      6